DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-33 of U.S. Patent No. 10857603. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent ‘603 discloses all limitations of claim 1 in claim 23, absent the insert stopper surface sloping towards the insert median plane. However, claim 22 of ‘603 discloses such an orientation, and it would have been obvious to one having ordinary skill in the art at the time of filing to provide such a slope to the insert stopper surface to further secure the insert in the pocket.
Claims 2 and 10 are taught in claim 25 of ‘603, the upper abutment surface adjoining the stopper surface via the insert peripheral surface.
Claim 3 is taught in claim 25 of ‘603.
Claims 4 and 11 are taught in claim 21 of ‘603.
Claims 5 and 8 are taught in claim 29 of ‘603.
Claims 6 and 9 are taught in claim 30 of ‘603.
Claim 7 is taught in claim 31 of ‘603.
Claim 12 is taught in claim 25 of ‘603.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holler (DE 202009014789).
Regarding claim 1, Holler discloses a double-ended cutting insert 15, longitudinally elongated in a direction defining an insert longitudinal axis. The insert comprises two opposing insert end surfaces and an insert peripheral surface extending therebetween. The insert peripheral surface extends circumferentially about the insert longitudinal axis and comprises opposing insert upper and lower surfaces and two opposing insert side surfaces which all connect the two insert end surfaces. Two cutting edges are formed at the intersection of the insert upper surface and the two insert end surfaces respectively.
A mounting projection projects from the insert upper surface and comprises two insert bearing surfaces offset in the direction of the insert longitudinal axis and formed on the insert upper surface above a cutting edge plane (e.g. a horizontal plane at the level of the cutting edges as seen in Fig. 2). Each cutting edge is associated with the insert bearing surface that is closest thereto.
An insert median plane is located between the insert upper and lower surfaces, contains the insert longitudinal axis, and intersects the two opposing side surfaces and opposing end surfaces.
An insert longitudinal plane is located between the opposite insert side surfaces, contains the insert longitudinal axis, and intersects the opposing insert upper and lower surfaces and also the opposing insert end surfaces.
The insert lower surface comprises at least one insert lower abutment surface (flat surface on the bottom of the insert).
Each insert bearing surface comprises an insert upper abutment surface 20 which mutually faces away from the insert lower abutment surface. The bearing surface(s) also comprises an insert stopper surface (unlabeled, but the surface to which 15 points in Fig. 2; Note, stopper surface in this instance is interpreted as a surface capable of being a stopper surface if abutted with something) which is closer to the associated cutting edge and the insert lower abutment surface (at least partially) than the insert upper abutment surface. The insert upper abutment surface and the insert stopper surface slope towards the insert median plane in a direction toward the associated cutting edge. The insert stopper surface slopes more steeply than the insert upper abutment surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baernthaler et al. (USPG 20090000454) discloses elements of or similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722